Citation Nr: 1010553	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right thigh 
disability.  

2.  Entitlement to service connection for a low back 
disability ("back disability").  

3.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
1979 to January 1980, and on active duty from November 1990 
to January 1991 and from April 1993 to August 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in North Little 
Rock, Arkansas (RO).  

In April 2006 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In August 2007 the Board issued a decision in which it 
adjudicated the issues of service connection for right thigh, 
right hip, and low back disabilities.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In August 2009 the Veterans Court 
issued a Memorandum Decision in which it vacated the August 
2007 decision and remanded the matter to the Board.  


FINDING OF FACT

No disability of the Veteran's low back, right hip, or right 
thigh had onset during her active service, her degenerative 
disease did not manifest within one year of separation from a 
period of active service of 90 or more days, and no low back, 
right hip, or right thigh disability is otherwise related to 
her active service.  



CONCLUSION OF LAW

The criteria for service connection for low back, right hip, 
and right thigh disabilities have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

The Veteran first filed a claim for a strained right groin 
muscle in 1980.  That claim was denied on the basis that the 
strain was an acute injury without a showing of residuals on 
VA examination.  In August 2003 VA received a statement from 
the Veteran requesting that VA reopen her claim for a right 
thigh muscle injury.  In the decision issued in August 2007 
the Board reopened her claim for service connection for a 
right thigh disability.  She did not mention her back or hip 
in the August 2003 statement.  

In December 2003 VA received a writing from the Veteran in 
which she claimed service connection for disability due to an 
injury of her right side including her hip, thigh and knee.  
She reported that while she was in basic training she was 
hospitalized due to this injury.  She stated that over the 
past 10 years she had suffered pain and a decrease in her 
mobility.  She reported that she had seen several doctors and 
undergone physical therapy for that leg and documented 
medical records since 1999 address her medical condition.  

Service connection may be granted for a current disability 
which resulted from an injury suffered or a disease 
contracted in line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  "To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a).

The term "active duty for training" means full-time duty in 
the Armed Forces performed by Reserves for training purposes, 
certain full-time duty performed by commissioned officers, 
certain full-time duty performed by a member of a Senior 
Reserve Officers' Training Corps program, and full-time duty 
performed by a member of the Army or Air National Guard of 
any State, full-time duty under section 316, 502, 503, 504, 
or 505 of title 32 or the corresponding provisions of law.  
38 U.S.C.A. § 101(21) (West 2002); 38 C.F.R. § 3.6(c).

The term "inactive duty for training" includes duty (other 
than full time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d).  

In general for veterans who served continuously on active 
duty for 90 days or more, certain chronic diseases, including 
arthritis, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Such presumptions do not apply to active duty 
for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In evaluating the evidence of record the Board has both the 
duty and authority to consider the credibility of the 
evidence.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also provided that 
" the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has 
stated that "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

A December 10, 1979 service treatment record documents that 
the Veteran was treated for a pulled groin muscle in the 
right thigh.  She reinjured the muscle and complained of 
marked pain.  She reported that the injury occurred while she 
was climbing.  Medical personnel gave her Tylenol 3 for pain 
and instructed her to use crutches for one week and avoid 
running and marching for two weeks.  She was put on profile 
and exempted from running and marching for two weeks.  The 
assessment was strain of the right sartorius muscle.  Her DD 
214 shows that she was separated from this period of active 
duty for training on January 4, 1980.  

These records show that the Veteran had only a groin muscle 
strain during her 1979-80 service.  She was not hospitalized 
but was treated and released with some short term 
restrictions in her activities.  

The Board finds these records are more probative than her 
assertions as to the injury in 1979 and the treatment for 
that injury.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

Following her initial claim for service connection for a 
pulled right groin muscle the Veteran was examined by VA.  A 
February 1980 consultation report documents her in-service 
pulled right sartorius muscle and her reports of soreness.  
Examination revealed no clinical findings suggestive of 
pathology of that muscle group.  

The Board finds that this is evidence that her strained 
muscle resolved and had been an acute and transitory 
condition, providing highly probative against the claim.   

A reference to the Veteran's back, thigh, or hip is found in 
a July 1982 record associated with the service treatment 
records, apparently for symptoms reported during National 
Guard training duty.  She complained of pain in her abdomen 
and back which she stated started in her sides.  She was 
diagnosed with gastro-enteritis and prescribed Mylanta.  

The Board finds that this is not evidence of a back, thigh, 
or hip disability but rather of gastric symptom.  

A May 1985 screening note for acute medical care notes that 
the Veteran complained of right side pain which started the 
night before.  She was diagnosed with vaginitis.  A June 1985 
treatment note, also during a period other than of active 
duty, the Veteran reported that her legs "give out" while 
walking with knees buckling.  This is listed as of 2 days 
duration.  

Again, these reports are not evidence of right thigh, hip, or 
low back disability incurred during a period of active 
service.  

Another June 1986 treatment note documents the Veteran's 
report of muscle cramp in her lower extremities, specifically 
of the rear thigh and legs.   She was assessed with a 
possible muscle disorder.  An individual sick slip from that 
date indicates muscles tight in the legs and thigh.  An 
individual sick slip from nine days later reports pain in the 
left side. 

None of this evidence indicates any injury, or for that 
matter any disability of her hip or back, and only indicates 
muscle tightness of her legs (but does not distinguish 
between the left and right leg).  This is therefore not 
evidence of a disability of the hip, right leg, or low back 
with onset during a period of active service.  

An individual sick slip from June 1988 contains a remark that 
the Veteran fell off of a truck.  An emergency care and 
treatment report documents that while walking up steps to a 
van the Veteran fell on her left side.  She was assessed with 
a muscle tension headache and there is a notation of "No 
injury noted at this time."  

This is not evidence of a right leg, right hip, or low back 
injury or disability during a period of active service.  

A physical profile dated in March 1992 documents that the 
Veteran had a musculoskeletal strain.  Limitations were no 
running, climbing, or lifting for one month.  

The treatment records cited above, taken as a whole, clearly 
indicates, on a factual basis, that the Veteran was not 
having chronic problems with the disabilities at issue.  Many 
times, the problems that Veteran has cited as having since 
service were never cited at all, providing highly probative 
evidence against her contentions.  A chronic problem since 
service is not indicated.   

For example, of record are reports of medical history dated 
in November 1983 August 1988, and September 1992.  In each of 
these reports, the Veteran checked "NO" boxes in reference 
to whether she had ever had or now have the following:  
swollen or painful joints; recurrent back pain; bone, joint 
or other deformity; arthritis, rheumatism, or bursitis.  This 
is evidence that as each of these dates the Veteran did not 
have any symptoms of a right hip, right leg, or low back 
disability.  This is thus evidence against her claims.  

An annual report of medical examination from August 1988 
includes normal clinical evaluations of the Veteran's lower 
extremities and spine and other musculoskeletal system.  In a 
section for a summary of defects and diagnoses is written 
"None."  A report of medical examination from some 
September of a year in the 1990's (the report is a copy and 
the last numeral of the year is cut off) shows normal 
clinical evaluations of the Veteran's spine and other 
musculoskeletal system.  There is a check mark for abnormal 
for clinical evaluation of the lower extremities but this is 
noted as "unable to do deep knee bend - with coaching - was 
then able to do deep knee bend."  This is only evidence of 
what it states.  It is not evidence of a disability of the 
low back, right hip, or right thigh.  

Overall, these treatment records constitute evidence against 
the Veteran's claims.  These records show that she had no 
right thigh complaints, symptoms, findings or diagnoses 
following her December 1979 injury.  They also show she had 
no low back or right hip complaints, symptoms, findings or 
diagnoses at the time of her injury.   

A disability certificate from "H.J." M.D. dated in January 
1989 provides that the Veteran was under Dr. H.J.'s medical 
supervision for a muscle strain and requested that she be 
excused from her PT test.  

Records from Jefferson Regional Medical Center document that 
the Veteran was admitted for 4 days in January 1989 for L5-S1 
disc herniation in January.  The discharge summary documents 
that the Veteran complained of back pain and pain down her 
right leg and that she had a fairly hard physical labor job.  
She improved and was discharged for return to work and 
exercise.  Surgery was not indicated.  These notes document 
her report that she picked something up at work month earlier 
and has since been in pain and sleeping on her stomach.  

These records tend to show that the Veteran injured her back 
in late 1988 or early 1989; not during basic training as she 
has alleged.  She reported a physically demanding job and 
reported that her pain was directly related to an incident at 
work.  This comes long after her period of active duty for 
training and more than a year prior to any other active 
service.  This is thus evidence that her reported symptoms, 
to the extent that they date much before she filed her 
current claim, are related to events that had nothing to do 
with her active service.  The later dated reports from 
service, already discussed, tend to show that whatever 
symptoms or disorder she had in 1989 was not aggravated 
during any subsequent period of active service.  Given her 
responses, her 1989 back pain, which was not incurred during 
a period of active service, had resolved.

The record does not show that arthritis manifested within one 
year of separation from her last period of active service of 
90 days or more.  Hence, the presumptive provisions for 
chronic diseases are not for application.  

The next mention of low back symptoms is found in October 
1999 treatment notes from "C.B.", M.D.  This physician saw 
her for chronic low back pain.  She reported that she had 
previously been told that she had a bulging disc.  Dr. C.B. 
reported that two MRI's failed to show a herniated disc.  
This is not evidence that any of her claimed disabilities are 
related to a period of active service.  

An MRI from late in January 2000 provided an impression of 
early disc degeneration with minimal bulging discs at L4-5 
and L5-S1.  Examination was normal.  In a January 4, 2000 
letter, D.B., M.D. reported that he had seen the Veteran in 
his "office this morning for an initial evaluation of 
injuries suffered in a motor vehicle accident on January 2, 
2000."  She reported that she injured her neck, left 
shoulder, and left hip areas.  Her symptoms were restricted 
to her left shoulder, and left thigh.  

In a February 2000 letter "D.B.", M.D. stated that he had 
seen the Veteran in his office that morning "for a follow-up 
motor vehicle accident evaluation . . . she has a little 
burning down her right posterior thigh."  In a March 2000 
letter Dr. D.B. again reported seeing the Veteran in his 
office that morning for follow-up motor vehicle accident 
evaluation and reported that she continued to have a lot of 
back pain.  Again, in an April 11, 2000 letter, Dr. D.B. 
reported that the Veteran was in his office that morning of 
follow-up motor vehicle accident evaluation.  He reported 
that "[s]he continues to hurt in the gluteal area.  It 
radiates into the proximal area of the right thigh."  In an 
April 25, 2000 letter Dr. D.B. reported that the Veteran was 
almost pain free.  

February 2000 treatment notes signed by I.T.G., M.D. from 
include that the Veteran was treated for back pain related to 
a motor vehicle accident.  

These records are significant because these records are 
reports of back, hip and leg pain, but no mention of the 
Veteran's active service.  Her reference to having previously 
been told that she had disc problems is consistent with the 
work related symptoms from January 1989.  

In short, these records tend to show that the Veteran did 
indeed have low back and right lower extremity symptoms, and 
some pathology, in 1989 due to a work related injury and more 
symptoms following a motor vehicle accident slightly more 
than 10 years later.  This is evidence that her low back, 
right leg, and right hip problems are due to events or 
conditions that occurred outside of any period of active 
service.  These records therefore are evidence against her 
claims, clearly outweighing her statements.  

These records also provide a basis for some of the statements 
of lay persons who have since reported knowledge of the 
Veteran's back and right lower extremity symptoms and 
treatment going back 15 years or so prior to when the 
statements were submitted.  The Board discusses these 
statements in greater detail further along in this document.  

Post-service medical records thus show complaints and 
treatment for the claimed conditions prior to and during the 
appeal period, dated, for the most part, several years after 
the Veteran's last separation.  These records, as a whole, do 
not support the Veteran's claims as they fail to link any 
current claimed symptoms to the Veteran's service, indicate a 
connection to service, and indicate conditions that began 
well after service, providing evidence against these claims 
of an overwhelming factual nature (clearly tracking the 
disabilities to post-service problems in a clear and 
unambiguous manner).  

The report of a March 2005 VA examination provides that the 
examiner reviewed the Veteran's claims file.  It sets forth 
the pertinent history and the results of current evaluation.  
The diagnostic impression was sartorius muscle strain while 
in the military; documented degenerative joint disease of the 
lumbar spine; and right hip pain described as a burning hip 
pain radiating in the right sciatic distribution down the 
posterior aspect of the thigh and into the back region.  

The examiner expressed the medical opinion that the Veteran's 
symptoms were compatible with pain emanating from the lumbar 
spine, as the Veteran described a neuropathic burning-type 
pain, which would coincide with a back-related diagnosis 
rather than a hip diagnosis.  There was insufficient medical 
evidence from the initial sartorius strain in 1979 to recent 
medical evidence to link the remote muscle strain with her 
current symptoms.  Therefore, the examiner said it was his 
medical opinion that it was more likely than not that the 
Veteran's hip, back and leg pain was related to a 
degenerative joint disease process of the lumbar spine and 
was not hip-related.  

In an October 2005 opinion, the same VA examiner stated that 
he had again reviewed the Veteran's claims file.  He noted 
that the Veteran's service treatment records did not note 
back/radiculopathy symptoms at the time of the 1979 injury.  
No back/joint symptoms were noted at that time of 
examinations in 1983 and 1992.  Degenerative joint disease 
and lumbar spine complaints were noted in the late 1990's and 
early 2000.  

In summary, the examiner stated that the event in 1979 
regarding a muscle strain was compatible with the diagnosis 
at that time.  There was no nexus to link this event to 
degenerative joint disease complaints in the late 1990's.  
The diagnosis of strain was appropriate in 1979 and was not 
typical of radiculopathy.  The Veteran's lumbosacral spine 
and hip problems were typical of osteoarthritis from "wear 
and tear" as well as aging over a several year history, 
providing evidence against this claim.  

The report of a January 2006 private internal medicine 
physician provides that he was the Veteran's primary care 
physician.  He had reviewed her complete service medical 
records and other medical records as well.  He recounted that 
she had originally been injured in 1979.  She has had pain in 
the right back and hip area, even to the right flank and 
abdominal area, ever since then.  Records from 1982 and 1985 
illustrate this and she continued to have very similar pain 
today.  

The physician said that it was his opinion that her current 
pain situation was 100 percent due to the injury that she 
received while in the service.  

The report of a June 2006 private medical opinion provides 
that it was written by a physician specializing in care of 
the spine.  He treated the Veteran and had reviewed her 
medical records.  He stated that it was likely that her back 
and hip injury occurred while she was on active duty.  
Therefore, he thought that the military treatment of her 
condition and resultant follow-up care injured her right 
sartorius muscle strain.  It could be diagnosed as 
degenerative disc disease with radiculopathy and right hip 
pain.  This had been diagnosed and the office evaluation had 
documented her symptomatology during current studies with an 
accurate diagnosis.  Previous evaluations revealed similar 
findings.  

This duty to evaluate the probative weight and credibility of 
evidence includes medical opinion evidence.  While the Board 
may not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  

In evaluating the probative value of competent medical 
evidence, the Veterans Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the Federal Circuit and the Veterans Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4  Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Veterans Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); see also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

In a recent case, the Veterans Court provided additional 
guidance as to the weighing of medical opinion evidence.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that 
case, the Veterans Court found that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  Id. at 302.  
The Veterans Court also stated that most of the probative 
value of a medical opinion lies in its reasoning.  Id. at 
304.

Overall, the Board finds that the negative VA opinions 
outweigh the private medical opinions.  While each private 
opinion purports to link the Veteran's current disorders to 
her 1979 strain of the right sartorius muscle, they 
ultimately provide no supporting explanations.  By contrast, 
the VA opinions refer to the fact that the Veteran's service 
treatment records are negative for any mention of any back or 
joint problems, particularly at the time of the 1979 muscle 
injury.  The VA opinions observe that the Veteran's 
complaints were consistent with a back injury, not a hip 
[thigh] injury.  The VA opinions point out that degenerative 
joint disease was not shown until many years after the muscle 
injury.  The VA opinions provide a different explanation for 
the Veteran's current complaints (osteoarthritis, due to age 
and use).

During the April 2006 hearing the Veteran testified that she 
served as a medic in the military.  2006 Board hearing 
transcript at 6.  Her DD214 shows that she was a field 
medical assistant.  The Board has thus considered her 
training in evaluating her statements.  The Veteran testified 
as to her opinion that her fell off of the truck, as 
documented in the June 1988 record already noted, aggravated 
her sartorius muscle strain and her right hip and 
degenerative disc disease.  She opined that these conditions 
were related, stating as follows:  

I think they're related because you have 
the sciatic nerve that runs down the 
lower back through the pelvis region and 
down the back of the legs.  Acute 
sciatica is often caused by displaced 
intervertebral discs that presses against 
the nerve root in which case it develops 
immediately after a sudden strain put on 
the lumbar portion of the spine and 
that's what I suffer with, lower back 
pain, down the pelvis area and right hip 
area down to my right knee all the time.

The Board assigns little value to the Veteran's opinion, 
which is circular and fails to explain how her sartorius 
muscle strain in 1979 is related to her disc problems.  Nor 
does the record support her opinion.  The VA medical opinion 
evidence is better reasoned and outweighs her opinion.  The 
service and post-service treatment records provide more 
evidence against these claims.  

The Board acknowledges that the VA medical opinions predate 
the private medical opinions, and thus the VA examiner did 
not have private medical opinions before him (and therefore 
noted in the March 2005 report that there was insufficient 
medical evidence to link the Veteran's remote muscle strain 
to her current symptoms).  In the circumstances of this 
claim, however, the Board finds that this fact is not 
problematic.  Other than the two private medical opinions, 
which the Board finds conclusory, there is in fact no medical 
evidence linking the veteran's in-service muscle strain to 
her current symptoms.  Further, neither private medical 
opinion contradicts the reasoning or findings of the VA 
opinions, despite the fact that each private physician 
reviewed the Veteran's medical records, which would have 
included the VA opinions.  Further, the Board finds that the 
service and post-service treatment record, as a whole, 
support the findings against these claims. 

Numerous lay statements have been submitted by the Veteran in 
support of her claims.  In June 2004, she submitted 
statements in which two daughters reported that the Veteran 
has complained of right hip and leg pain for many years and 
sought treatment from medical personnel.  In July 2004 the 
Veteran submitted a statement in which "L.S." reported that 
she had known the Veteran for more than 10 years and always 
known her to have hip pain.  In a statement received in July 
2005 the Veteran's spouse reported that since he met the 
Veteran in 1993 she had complained of low back and right hip 
pain.  

In a statement submitted in October 2005 "A.P." reported 
that she has known the Veteran for over 20 years and known 
the Veteran to have chronic back and hip pain and to seek 
medical treatment for the pain.  

These statements are not inconsistent with the records that 
show the Veteran to have symptoms in 1989 and in 1999-2000.  
These statements do not provide evidence of what the Veteran 
has alleged - that her current disabilities on appeal flow 
from her active service or that her symptoms have been 
continuous since and due to the strained muscle in 1979-80.  

In a July 2005 statement, "A.W." reported that the Veteran 
was her best friend and provided the following pertinent 
information:  

When [the Veteran] returned from basic 
training she was walking on crutches and 
complaining about her back and hip 
hurting.  She used Icy Hot on both her 
back and hip for about two weeks.  This 
made her feel better for about a month.  
She then started complaining about her 
back and hip hurting again.  She went to 
the doctor in McGehee, Ar. for over two 
(2) years (1980 & 1981) for the pain in 
her lower back and right hip.  The pain 
would go away for two (2) or three (3) 
months but would come back.  She would go 
back to the doctor for treatment and 
medication.  

The Board finds that the statement from A.W. does not tend to 
show that the Veteran's current back, hip, or leg symptoms or 
pathology is related to her active service.  Her statement is 
only consistent with a pulled groin muscle during service.  
The February 1980 compensation and pension consultation sheet 
already mentioned, shows that as of the end of February 1980 
there were no clinical findings regarding the Veteran's 
muscle strain.  Although the Veteran may have reported some 
pain in early 1980 this is already shown by her report 
February 1980.  A.W.'s statement thus does not add anything 
to the Veteran's report.  

The Board finds the February 1980 report more probative as to 
whether the Veteran had any disability of her back, leg, or 
hip in 1980-1981.  A.W.'s statement is only that at some 
point the Veteran had a strained muscle.  The most probative 
evidence is against a finding that her currently diagnosed 
conditions are related to her pulled muscle in 1979-80.  
A.W.'s statement is not evidence of such relationship.  

In another statement received in July 2005 the Veteran's 
sister provided the following pertinent information:  

All my life I have heard her complain 
about the lower back and right hip 
hurting.  I remember her going to doctors 
in McGehee and Dumas for this lower back 
and right hip pain. . . . In 1994 she 
told me she was getting out of the 
Reserve because pain was so bad in the 
lower back and right hip and she could 
not pass the P.T. test.   A few years ago 
she came to visit me in Florida.  She was 
dragging her right leg and complaining 
about the pain she was having in her 
lower back and right hip.  

This statement tends to show that the Veteran has had 
symptoms over the years.  This is consistent with the post-
service treatment records.  Those symptoms are documented as 
flowing from events which occurred outside of the Veteran's 
periods of active service and the Veteran's sister's 
statement is probative only of that fact.  Her report that 
the Veteran went to doctors does not tend to show that the 
Veteran's back, hip, or leg pathology or symptoms is related 
to her active service.  

As to her statement that the Veteran could not pass the P.T. 
test because of lower back and right hip pain, this is not 
shown by her service records, but rather is contradicted by 
the National Guard records, providing more evidence against 
these claims.  

National Guard records include a note reporting that the 
Veteran had failed a physical fitness test in November 1988.  
This note is a counseling statement advising the Veteran of 
negative implications of this failure and referring her to a 
training program by a physical trainer.  Another document 
shows that the Veteran had failed the November 1991 Army 
physical fitness test and was to commence a training program.  
This document advises the Veteran that if she failed to pass 
the test she may be considered for separation from service.  
There is no mention of back, hip, or leg problems.  It is 
highly unlikely that if the Veteran had medical problems 
keeping her from completing the test such would go 
unmentioned and that she would be referred for fitness 
training.  

The Board finds that this evidence, on a factual basis, 
provides evidence against these claims.

In a letter dated in July 1992, the Veteran requested 
transfer to the Individual Mobilization Augmentation.  She 
explained that her doctor had counseled her that her pain in 
the left side was due to irritable bowel syndrome and could 
have been triggered by emotional stress.  She indicated that 
she was requesting the transfer to reduce her stress.  A 
document dated in January 1993 provides that the Veteran 
weighed 177 pounds and had gained two pounds since September.  
This noted that the Veteran had been advised that there had 
not been satisfactory progress in her weight loss and that 
she should apply herself to a weight loss program.
  
Once again, this factual evidence tends to show that the 
Veteran's difficulties with her National Guard service were 
related to conditions other than a back, hip, or leg 
disability. 

Overall, these documents tend to show that the statement by 
the Veteran's sister as to her back, hip, or leg being the 
problem with physical fitness tests are not credible.  This 
is not to say that the Veteran did not tell her sister what 
her sister reports.  In other words, the Veteran's sister may 
be reporting what the Veteran told her.  But the underlying 
facts show that the report does not accurately reflect the 
facts.  

Simply stated, the Board finds that if the Veteran was having 
problems with her back, hip, or leg and this was preventing 
her from passing her physical fitness tests such would have 
been noted.  What is shown by the service records is that the 
Veteran simply had failed to satisfactorily maintain her 
physical conditioning and therefore could not pass the tests.    

In short, the statement from the Veteran's sister is not 
credible with regard to references to the Veteran's service 
and does not tend to show that the Veteran's current back, 
hip, or leg pathology is related to her active military 
service.  

In another statement received in July 2005 the Veteran's 
mother provided the following pertinent information:  

This is to say that [the Veteran] my 
child joined the U.S. Army went often to 
training duty, but when she came home 
from Basic Training, she was always 
complaining about her back & hip hurting, 
but she got a job and tried to work.  But 
she continued to hurt.  Then she started 
going to the doctor. . . . When she came 
home she told me that she fell down a 
hill, doing a land navigation exercise in 
basic training.  And hurt her back, they 
put her in the hospital.  

These statements tend to show that the Veteran has had pain 
over the years.  As to the Veteran's mother's statement 
regarding active duty for training in 1979, her statement is 
consistent only with the Veteran suffering a muscle strain.  
As to her statement that the Veteran was placed in the 
hospital during service, this is inconsistent with the 
service treatment records.  Those records, which the Board 
finds more probative than the statement of the Veteran's 
mother 25 years later, show that she was treated and released 
to ambulate with crutches for a week and then to have no 
running or marching for two weeks.  

To the extent that the Veteran's mother suggests that there 
has been a continuity of symptomatology since service the 
Board finds this to not be credible.  

The Board understands that the Veteran has had pain at 
different points since service, including in 1989 and 1999-
2000 and after 2000.  These post service instances of pain 
are well documented as resulting from events and conditions 
which occurred outside of the time of any of the Veteran's 
active service.  Symptoms and pathology attributed to 
events/injury outside of active service do not constitute 
continuity of symptomatology since active service, and 
actually provide evidence against these claims.  The Board 
finds that the Veteran's mother's statement is not credible 
to the extent that she implies continuity of symptomatology 
flowing from the Veteran's strained muscle in 1979 as the 
post-service treatment records provide overwhelming factual 
evidence against such a claim, outweighing all lay statements 
to that effect. 

In summary, the service and post treatment records as well as 
the VA medical opinions outweigh the Veteran's reports and 
opinion, the medical opinions offered in support of her 
claims, and the lay statements she has submitted.  Hence, the 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in July 2004, August 2004 and 
June 2005.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  

To the extent that some of this notice was sent after the 
initial adjudication by the RO, the Board notes that since 
the notice was sent the Veteran has had a meaningful 
opportunity to participate in the processing of her claim and 
as recently as February 2006 the RO readjudicated her claims 
by issuance of Supplemental Statement of the Case.  Thus any 
defect in the timing of the notice has been cured.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Therefore it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, National Guard records, Social Security 
Administration (SSA) disability records, and VA treatment 
records.  Also associated with the claims file are private 
treatment records, private medical opinion evidence, and 
statements from lay persons.  The Veteran was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  An adequate VA 
examination was afforded the Veteran in March 2005.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


